t c memo united_states tax_court david and monika zisskind petitioners v commissioner of internal revenue respondent docket no 14621-05l filed date timothy j burke for petitioners louise r forbes for respondent memorandum findings_of_fact and opinion haines judge petitioners filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for pursuant to sec_6330 sec_1 unless otherwise indicated all section references are to continued petitioners seek review of respondent’s determination the issues for decision are whether petitioners are liable for an addition_to_tax under sec_6651 whether respondent abused his discretion by determining that petitioners were not entitled to an abatement of interest under sec_6404 and whether respondent abused his discretion by determining that a federal_tax_lien was appropriately filed and would remain in effect until petitioners’ tax_liability was satisfied findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in south boston massachusetts during david zisskind petitioner was a self-employed real_estate developer and contractor petitioner owned an interest in mercer properties l l c mercer in date mercer sold real_property developed by petitioner in april or date mercer distributed profits of dollar_figure from that sale to petitioner petitioner knew that he would owe tax as a result continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar of the distribution however petitioner did not make any estimated_tax payments during despite their federal_income_tax return’s being due on date petitioners filed their return on date petitioners reported the distribution of income from mercer total income of dollar_figure taxable_income of dollar_figure and total_tax of dollar_figure petitioners reported zero total payments an estimated_tax penalty of dollar_figure and a total amount due of dollar_figure petitioners paid only dollar_figure with their return on date respondent assessed the total amount petitioners reported due an addition_to_tax of dollar_figure under sec_6651 for failure to timely file and an addition_to_tax of dollar_figure under sec_6651 for failure to pay the amount shown as tax on the return on date petitioners submitted to respondent a form_656 offer_in_compromise and a form 433-a collection information statement for wage earners and self-employed individuals petitioners proposed to pay dollar_figure to compromise their outstanding tax_liability for respondent found that petitioners’ form 433-a was insufficient questioned the source of several deposits into petitioners’ bank account and questioned their involvement in at least two limited_liability companies on date respondent requested more information from petitioners respondent found the additional information provided by petitioners unsatisfactory and returned the offer-in-compromise forms to petitioners on date on date respondent sent petitioners a notice_of_federal_tax_lien and your right to a hearing under sec_6320 notice_of_federal_tax_lien for their outstanding tax_liability for at the time respondent issued the notice_of_federal_tax_lien petitioners owed dollar_figure including penalties and interest on date petitioners submitted to respondent a form request for a collection_due_process_hearing request for a sec_6330 hearing petitioners requested that an offer-in- compromise or an installment_agreement be entered into however petitioners did not provide a form_656 a form 433-a or an installment_agreement request on date settlement officer maria russo ms russo of respondent’s boston appeals_office was assigned to petitioners’ case on date timothy j burke mr burke petitioners’ attorney telephoned ms russo to discuss petitioners’ request for a sec_6330 hearing on october at various times during their sec_6330 hearing and afterwards petitioners requested an offer-in-compromise or an installment_agreement in the notice_of_determination respondent determined that petitioners abandoned their request for an offer-in-compromise and did not provide adequate financial information so that an installment_agreement could be considered petitioners do not dispute this determination in their petition or on brief and we do not discuss the offer-in-compromise and the installment_agreement further mr burke sent a letter to ms russo disputing petitioners’ liability for the additions to tax under sec_6651 and petitioners’ sec_6330 hearing was held on date during the hearing petitioners contested their liability for the additions to tax under sec_6651 and requested an abatement of interest under sec_6404 and requested the withdrawal of the federal_tax_lien ms russo informed petitioners they would not be liable for the additions to tax under sec_6651 and if they could establish that their failure to timely file and pay was due to reasonable_cause ms russo requested that petitioners provide her with additional information to establish reasonable_cause between january and date petitioners provided ms russo with bank statements their federal_income_tax return and other information intended to establish reasonable_cause for their failure to timely file and pay on date ms russo advised petitioners that she would review the information submitted and make her determination on date respondent issued petitioners the notice_of_determination respondent determined that petitioners established their failure to timely file was due to reasonable_cause accordingly respondent determined petitioners were not liable for an addition_to_tax under sec_6651 however respondent determined petitioners were liable for an addition_to_tax under sec_6651 because they did not establish that their failure to pay the tax shown on their return was due to reasonable_cause respondent also determined petitioners were not entitled to an abatement of interest because petitioners provided no concrete information as to how the collection would be facilitated if the notice_of_federal_tax_lien were withdrawn respondent determined the federal_tax_lien should not be withdrawn respondent verified that all statutory and administrative requirements were met and concluded that the filing of the notice_of_federal_tax_lien was appropriate in response to the notice_of_determination petitioners filed a petition with this court on date opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for taxes when a demand for payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 provides that the secretary shall furnish the taxpayer with written notice of a federal_tax_lien within business days after the notice of lien is filed sec_6320 further provides that the taxpayer because respondent found petitioners were not liable for the addition_to_tax under sec_6651 respondent increased the amount of the addition_to_tax under sec_6651 by dollar_figure to dollar_figure may request an appeals hearing within days beginning on the day after the 5-day period described above sec_6320 and b sec_6320 provides that the appeals hearing generally shall be conducted consistent with the procedures set forth in sec_6330 sec_6330 provides for review with respect to collection issues such as the appropriateness of the commissioner’s proposed collection actions and the possibility of collection alternatives sec_6330 the taxpayer may also challenge the amount of the underlying tax_liability if a statutory_notice_of_deficiency was not received or the taxpayer did not otherwise have an opportunity to dispute the tax_liability sec_6330 pursuant to sec_6330 within days of the issuance of a notice_of_determination the taxpayer may appeal the determination to this court if we have jurisdiction over the underlying tax_liability where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite because the underlying income_tax_liability was self- assessed petitioners did not receive a notice_of_deficiency the parties agree petitioners have not had an opportunity to dispute their liability for the addition_to_tax under sec_6651 therefore we review de novo whether petitioners are liable for the addition_to_tax under sec_6651 see 118_tc_22 ramirez v commissioner tcmemo_2005_179 godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir however we review for an abuse_of_discretion respondent’s determinations rejecting an abatement of interest and sustaining the federal_tax_lien see downing v commissioner supra pincite ramirez v commissioner supra godwin v commissioner supra see also sec_6404 a addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount shown as a tax on a return by the date prescribed determined with regard to any extension of time for payment sec_7491 requires respondent to carry the burden of production with respect to the addition_to_tax for failure to pay 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax id once respondent meets this burden petitioners must come forward with evidence sufficient to persuade the court that they are not liable for the addition_to_tax the parties stipulated that petitioners did not pay their tax_liability for when it was due respondent’s form_4340 certificate of assessments payments and other specified matters indicates that at the time of trial petitioners still had an outstanding tax_liability for further petitioner testified that petitioners have not paid their outstanding tax_liability for we find that on these facts respondent has met his burden of production under sec_7491 petitioners may avoid the addition_to_tax if they can establish that their failure to timely pay was due to reasonable_cause and not due to willful neglect sec_6651 a showing of reasonable_cause requires a taxpayer to demonstrate that he exercised ordinary business care and prudence but nevertheless was unable to pay the tax within the prescribed time sec_301_6651-1 proced admin regs the taxpayer will be considered to have exercised ordinary business care and prudence if he made reasonable efforts to conserve sufficient assets in marketable form to satisfy his tax_liability and nevertheless was unable to pay all or a portion of the tax when it became due id petitioner knew that he would owe tax as a result of the distribution of profits from mercer but petitioners failed to make estimated_tax payments and paid only dollar_figure when they filed their return nevertheless petitioners argue they had reasonable_cause for their failure to timely pay their full tax_liability because they made reasonable efforts to conserve sufficient assets in marketable form to satisfy their tax_liability but were nevertheless unable to pay the tax when it became due petitioners assert they invested the profits received from mercer with merrill lynch into stocks like intel and high tech stocks and things that were safe however petitioners assert that merrill lynch lost it leaving petitioners unable to satisfy their tax obligations petitioner testified that he believed he was making a conservative investment and he thought it was the same thing as a bank while petitioners provided ms russo with bank statements to support their contention that they were unable to pay their outstanding tax_liability they did not provide ms russo with information regarding their investment with merrill lynch other than petitioner’s testimony there is no evidence in the record concerning petitioners’ investment with merrill lynch or that such an investment was even made other than stating they invested in stocks like intel and high tech stocks petitioners have not specifically identified what stocks they invested in petitioners provided the court with no information indicating when their investment became worthless in fact petitioners did not claim a capital_loss on their federal_income_tax return indicating that their investment did not become worthless in without this information we cannot determine whether petitioners had the ability to pay their tax_liability when it was due there is no evidence in the record regarding whether petitioners exercised ordinary business care and prudence in monitoring their investment additionally given that petitioner was a self-employed real_estate developer and contractor we do not find credible his testimony that he thought investing with merrill lynch was the same thing as depositing the money with a bank petitioners have not established that they made a reasonable efforts to conserve sufficient assets in marketable form see sec_301_6651-1 proced admin regs petitioners have failed to show that their failure to timely pay the amount of tax shown on their return was due to reasonable_cause and not due to willful neglect therefore we hold that petitioners are liable for an addition_to_tax under sec_6651 as respondent determined b abatement of interest under sec_6404 sec_6404 provides that the secretary may abate the assessment of interest that accrued as the result of any unreasonable error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial or managerial act however sec_6404 also provides that an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment the court may order abatement if the secretary abuses his discretion by failing to abate interest sec_6404 in order to prevail a taxpayer must prove the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 nelson v commissioner tcmemo_2004_34 petitioners argue that respondent abused his discretion by failing to abate interest that accrued due to the respondent’s unnecessary delay in resolving the present matter petitioners assert respondent delayed in returning to them the offer-in- compromise forms submitted on date and failed to meet with petitioners despite several requests to do so petitioners have not shown that respondent caused any unreasonable error or delay in the evaluation of their offer-in- compromise forms submitted on date moreover any delays in processing the offer-in-compromise were attributable in significant part to petitioners’ failure to provide the revenue_officer with requested information or clarification of other information petitioners’ assertion that respondent failed to meet with them to resolve this case despite several attempts by petitioners to do so is without support petitioners provided no specific information regarding who they tried to contact or when additionally ms russo’s casenotes indicate that she promptly responded to all telephone calls and correspondence petitioners have failed to establish that respondent caused any unreasonable errors or delays in the performance of a ministerial or managerial act therefore petitioners have failed to show that respondent abused his discretion by rejecting their request for an abatement of interest we hold that respondent did not abuse his discretion by rejection petitioners’ request for an abatement of interest c appropriateness of the federal_tax_lien during their sec_6330 hearing petitioners requested that respondent release the federal_tax_lien however petitioners did not allege in their petition that respondent erred by determining that the federal_tax_lien should not be withdrawn at trial petitioner testified that the federal_tax_lien was affecting his business and petitioners would be able to pay their taxes if the lien was removed on brief petitioners requested that the court find as a fact that the petitioner believes that if the federal_tax_lien was taken off he would be able to earn money to pay his tax_liability however petitioners did not argue on brief that respondent abused his discretion by determining that the federal_tax_lien should not be withdrawn rule b provides that in a lien or levy action the petition must include clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination any issue not raised in the assignments of error shall be deemed to be conceded because petitioners did not allege in their petition that respondent abused his discretion by determining that the federal_tax_lien should not be withdrawn and because petitioners did not address it on brief we find that petitioners have conceded the issue therefore we hold that respondent did not abuse his discretion by determining that a federal_tax_lien was appropriately filed and would remain in effect until petitioners’ tax_liability was satisfied in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
